                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES RIFFIN                                                  CIVIL ACTION
          Plaintiff-Prose
                                                              N0.17-5685
               v.

CONSOLIDATED RAIL CORPORATION
         Defendant

NITZA I. QUINONES ALEJANDRO, J.                                                    JANUARY 30, 2019

                               MEMORANDUM OPINION

INTRODUCTION

       Before this Court is a motion to dismiss the complaint for failure to state a claim upon

which relief can be granted filed pursuant to Federal Rule of Civil Procedure ("Rule") 12(b)(6) by

Defendant Consolidated Rail Corporation ("Defendant" or "Conrail"). [ECF 11]. In its motion,

Defendant argues, inter alia, that Pennsylvania's champerty doctrine invalidates the assignment

of claims on which Plaintiff James Riffin ("Plaintiff' or "Riffin") solely relies to support his

standing to bring the underlying claims. Plaintiff has opposed the motion. [ECF 15].

       The issues raised in the motion have been fully briefed and are ripe for consideration. 1 For

the reasons stated herein, Defendant's motion to dismiss is granted.


BACKGROUND

       When ruling on a motion to dismiss, this Court must accept as true all factual allegations

in Plaintiffs complaint and construe the facts alleged in the light most favorable to Plaintiff.




        This Court has also considered Plaintiffs Errata, [ECF 16], Defendant's reply, [ECF 19], and
Plaintiffs reply, [ECF 21].
Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Ashcroft v. Iqbal, 556

U.S. 662, 677 (2009)). Briefly, the facts relevant to the disposition of the underlying motion to

dismiss are as follows: 2

                        Conrail was formed after a "rail transportation cns1s
                seriously threatening the national welfare was precipitated" by the
                successive bankruptcies of "eight major railroads in the northeast
                and midwest region of the country." Blanchette v. Conn. Gen. Ins.
                Corp., 419 U.S. 102, 108 (1974). Congress established the United
                States Railway Association (the "USRA") and empowered it to
                analyze the properties of the bankrupt railroads and designate in a
                Final System Plan ("FSP") those properties that would be acquired
                by Conrail. See Conrail v. STB, 571 F.3d 13, 14-15 (D.C. Cir.
                2009). Yards, connecting spur and storage tracks, and other
                ancillary properties were automatically conveyed to Conrail along
                with any associated rail lines designated for conveyance. Id.

                        Among the properties the USRA conveyed to Conrail
                pursuant to the FSP was the so-called "Harsimus Branch" line. On
                July 12, 2005, Conrail sold a portion of its Harsimus Branch line
                (the "Property") to a group consisting of eight developers (the
                "LLCs") for $3 million. Each LLC took title to a one-block section
                of the line. Vested Title, Inc., as the agent of Chicago Title
                Insurance Company ("Chicago Title"), issued eight title insurance
                policies, one to each of the LLCs. Notably, prior to the July 12,
                2005 sale, Conrail neither sought nor obtained the requisite authority
                from the Surface Transportation Board ("STB" or "Board") to
                abandon the line or to discontinue service on the line.

                        In January 2006, the city of Jersey City, New Jersey ("Jersey
                City") and other parties petitioned the STB to begin a declaratory
                action proceeding to determine whether the portion of the Harsimus
                Branch that included the Property constituted a "line of railroad"
                requiring abandonment authority from the Board under 49 U.S.C.
                §10903, or was, instead, ancillary "spur track" not subject to the

2
        The facts set forth below are primarily taken from Plaintiffs complaint. The recitation of relevant
facts, however, includes some facts which are taken from various public records and judicial opinions
attached to Defendant's motion to dismiss. It is well-settled that a court may look beyond the complaint in
ruling on a motion to dismiss and consider "matters of public record, including court files and records,
documents referenced in the complaint, and documents essential to a plaintiffs claims and attached to either
the plaintiffs complaint or the moving defendants' Rule 12(b)(6) motions to dismiss." Gorton v. Air &
Liquid Sys. Corp., 303 F. Supp. 3d 278, 303 (M.D. Pa. 2018) (citing Pension Benefit Guar. Corp. v. White
Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993)). All of the facts have been construed in Plaintiffs
favor.

                                                    2
STB's abandonment authority. In August 2007, the STB issued a
decision concluding that the Harsimus Branch had been conveyed
to Conrail as a line of railroad subject to federal abandonment
regulation.

        Both Conrail and the LLCs petitioned for review in the D.C.
Circuit. The D.C. Circuit vacated the STB's decision, holding that
the Board lacked jurisdiction to determine the status of the Property
because a "Special Court" created by Congress had exclusive
jurisdiction to interpret the FSP under which the Property was
conveyed to Conrail.

        On October 7, 2009, Jersey City and others filed a complaint
in the United States District Court for the District of Columbia
(sitting as the Special Court), seeking a determination that the
Harsimus Branch was conveyed to Conrail as a line of railroad
subject to STB jurisdiction. On July 10, 2012, Jersey City and the
LLCs stipulated that the Harsimus Branch was conveyed to Conrail
as a line of railroad subject to the STB's abandonment authority.
Conrail neither joined nor opposed the stipulation. On September
30, 2013, the Special Court granted summary judgment for Jersey
City, "[g]iven that the parties have now stipulated that the Harsimus
Branch was conveyed to Conrail as a line and not a spur." City of
Jersey City v. Conrail, 968 F. Supp.2d 302, 307 (D.D.C. 2013),
af('d, 2014 WL 1378306 (D.C. Cir. 2014).

        While the above matters were making their way through the
federal courts in the District of Columbia, the LLCs were engaged
in a dispute with their title insurance provider, Chicago Title. In
February 2006, the LLCs made a written demand to Chicago Title
that Chicago Title provide for the defense of the LL Cs in connection
with their defense ohitle to the Property, as required under the title
insurance policies. On October 25, 2007, Chicago Title disclaimed
coverage and refused to provide the LLCs with any defense of the
LLCs' titles. On November 17, 2009, the LLCs filed a complaint in
New Jersey state court against Chicago Title. On April 29, 2011,
the state court held that Chicago Title did have an obligation to
defend the LLCs against the attacks on the LLCs' titles. A New
Jersey appellate court affirmed that decision on May 20, 2015, and
remanded the matter.

       Following the remand to the New Jersey trial court, Chicago
Title and the LLCs entered into a settlement agreement. The
settlement agreement included the following terms:




                                 3
                        1. Chicago Title agreed to pay the LLCs $5 million
                          in exchange for a mutual release of all claims;
                       2. Chicago Title waived, released, and relinquished
                          "any and all rights of subrogation" against
                          Conrail; and
                       3. Chicago Title's existing third-party action
                          against Conrail was not affected.

                       Plaintiff and Conrail in the case sub Judice dispute the legal
               effect that this settlement agreement and Chicago Title's then
               ongoing litigation with Conrail had on any "rights of subrogation"
               belonging to the LLCs. Plaintiff contends that the subrogation rights
               belonging to Chicago Title were effectively assigned to the LLCs
               and, subsequently, assigned to him.

                       In support of its motion to dismiss, Defendant has attached a
               copy of the purported assignment agreement (the "Assignment
               Agreement") on which Plaintiff relies to support his standing to
               assert claims in this matter purportedly belonging to the LLCs.
               Notably, Plaintiff does not challenge the authenticity of this
               document but, instead, relies upon it in his opposition to support his
               standing in this matter. The Assignment Agreement was executed
               on December 12, 2017, by Plaintiff and Steve Hyman, who was the
               husband of Vicki Hyman, the sole member of the eight LLCs.
               Pertinent to this Court's adjudication of Defendant's underlying
               motion, the Assignment Agreement provides that the LLCs "shall
               incur no expenses" associated with any litigation Riffin may choose
               to bring pursuant to the claims assigned to him by the LLCs and that
               Riffin would retain a portion of any proceeds recovered from any
               such litigation.

LEGAL STANDARD

       When considering a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6),

the court "must accept all of the complaint's well-pleaded facts as true, but may disregard any

legal conclusions." Fowler, 578 F.3d at 210. The court must determine "whether the facts alleged

in the complaint are sufficient to show that the plaintiff has a 'plausible claim for relief.'" Id. at

211 (quoting Ashcroft, 556 U.S. at 679). The complaint must do more than merely allege the

plaintiffs entitlement to relief; it must "show such an entitlement with its facts." Id. (citations

omitted). "[W]here the well-pleaded facts do not permit the court to infer more than the mere


                                                 4
possibility of misconduct the complaint has alleged - but it has not 'show[n]' - 'that the pleader

is entitled to relief."' Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)) (alterations in original).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). "Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements do not suffice." Id. To

survive a motion to dismiss under Rule 12(b)(6), "a plaintiff must allege facts sufficient to 'nudge

[his] claims across the line from conceivable to plausible.'" Phillips v. Cty. ofAllegheny, 515 F.3d

224, 234 (3d Cir. 2008) (quoting Twombly, 550 U.S. at 570).

           Complaints and submissions filed by pro se litigants are subject to liberal interpretation

and are held "'to less stringent standards than formal pleadings drafted by lawyers."' Pantone v.

Latini, 780 F.3d 184, 193 (3d Cir. 2015) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).

However, the court must still ensure that a prose complaint contains '"sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.'" Id. (citing Iqbal, 556 U.S.

at 678).


DISCUSSION

           In this matter, Plaintiff essentially challenges Conrail's 2005 sale of the Property to the

 eight LLCs identified in Plaintiff's complaint.        Plaintiff was neither a party to the 2005

transaction nor a member of the LLCs. Plaintiff, however, asserts that he has legal standing to

ask this Court to declare that Conrail's conveyances to the LLCs were unlawful. To support his

 standing argument, Plaintiff relies on the 2015 Assignment Agreement obtained, not from the

LLCs, but from Steve Hyman, the husband of the sole member of the LLCs.




                                                   5
        In its motion, Defendant argues various grounds for dismissal, including, inter alia, that

the Assignment Agreement is unenforceable under the Pennsylvania champerty doctrine. Simply

stated, the champerty doctrine invalidates an assignment of claims where, inter alia, the assignee

has no interest in the suit but for the assignment. 3 In his response, Plaintiff argues that the validity

of the Assignment Agreement is governed by New Jersey law, which does not recognize or apply

the champerty doctrine, not Pennsylvania law as Defendant contends and, therefore, Defendant's

motion lacks merit.       In light of this dispute, this Court must first determine which state's

substantive law applies to this issue.

        When a federal court exercises federal question jurisdiction, as is the case here, the court

must apply the choice-of-law rules of the forum state. Neopart Transit, LLC v. Management

Consulting, Inc., 2017 WL 714043, at *11 (E.D. Pa. Feb. 23, 2017) (citations omitted); Noye v.

Johnson & Johnson, 310 F. Supp. 3d 470, 475 (M.D. Pa. 2018) (applying Pennsylvania choice-of-

law rules in action premised on federal question jurisdiction). 4 Because this matter was filed in

the United States District Court for the Eastern District of Pennsylvania, Pennsylvania's choice-


3
        Champerty is defined as a "bargain between a stranger and a party to a lawsuit by which the stranger
pursues the party's claim in consideration of receiving part of any judgment proceeds." Black's Law
Dictionary (6th ed. 1990).
4
         The Third Circuit has instructed that before a district court applies the applicable choice-of-law
analysis it must first determine whether a conflict of law actually exists pursuant to a three-step inquiry.
See Hammersmith v. TJG Ins. Co., 480 F.3d 220, 230 (3d Cir. 2007). This inquiry includes, first, a
determinatimi whether an actual or real conflict exists between the laws of the jurisdictions at issue. Id. If
there is an actual conflict, the court "must proceed to the second prong of the inquiry and determine if this
is a tme or false conflict." Id. at 232. A "true conflict" arises only if'"bothjurisdictions' interests would
be impaired by the application of the other's laws." Id. at 230 (emphasis in original). If a "true conflict"
exists, then the court proceeds to step three and must engage in a "deeper choice-of-law analysis" to
determine which jurisdiction has the "greater interest in the application of its law." Id. (citing Cipolla v.
Shaposka, 267 A.2d 854 (Pa. 1970)).

        At the outset, this Court finds that an actual conflict exists between the law of Pennsylvania and
the law of New Jersey with respect to the application of the champerty doctrine. Pennsylvania has long
applied this doctrine to invalidate certain assignments of claims, while New Jersey no longer applies this
doctrine.

                                                     6
of-law rules apply here.   This choice-of-law analysis is "issue-specific." Berg Chilling Sys., Inc.

v. Hull Corp., 435 F.3d 455, 462 (3d Cir. 2006).

       The Pennsylvania Supreme Court in Griffith v. United Air Lines, 203 A.2d 796 (Pa. 1964)

adopted a flexible choice-of-law rule requiring an "analysis of the policies and interests underlying

the particular issue before the court" and a determination of which jurisdiction has the greater

interest in the application of its law. Id. at 806; see also Specialty Surfaces Int'!, Inc. v. Cont'[

Cas. Co., 609 F.3d 223, 229 (3d Cir. 2010). Under this analysis, this Court finds that Pennsylvania

law applies. In making this determination, this Court finds persuasive the decision of the United

States District Court for the District of Columbia in Karo Co., Inc. v. Bristol-Myers Co., 568 F.

Supp. 280 (D.D.C. 1983). In Karo, the court determined that New York law of champerty, rather

than New Jersey law (which did not recognize the champerty doctrine), applied to invalidate the

assignment of claims. Applying a similar "significant relationships test," the Karo Court wrote:

               it is necessary for the Court to assess the governmental policies
               underlying the conflicting laws and the interests of each state in
               having its law applied to the facts under review. Here, New York
               has a clearly enunciated public policy against champerty, in the form
               of §489 of the Judiciary Law, whereas New Jersey has no stated
               policy against champerty, but it no longer recognizes the doctrine.
               In such a situation, New York clearly has the stronger interest in the
               enforcement of its policy. Application of New York law would
               frustrate no New Jersey policy, whereas application of New Jersey
               law would certainly impair the purpose underlying the New York
               statute, namely the prevention of trafficking in litigation claims.

               It should also be noted that this forum, the District of Columbia, has
               an interest in applying the law that most conforms to its own.
               Champerty is prohibited in the District of Columbia, as it is in New
               York. The san;ie is true under federal common law, as it has been
               interpreted by this Court. In light of all of these considerations, the
               Court concludes that the application of New York's law prohibiting
               champerty is an appropriate choice of law in this case.

Karo, 568 F. Supp. at 286-87.



                                                 7
       Here, Plaintiff chose to file his action against Defendant, a Pennsylvania corporation, in a

federal court in Pennsylvania. Plaintiffs purported standing to bring this action rests entirely upon

the validity of the assignment of the LLC's purported rights to Plaintiff by Steve Hyman, the

husband of the sole member of the LLCs and a resident of New York. In applying the champerty

doctrine, Pennsylvania has a clearly enunciated public policy against the enforcement of

assignments of legal claims that violate champerty. Though New Jersey no longer recognizes the

champerty doctrine, the application of Pennsylvania law of champerty would not frustrate any

New Jersey policy. While on the other hand, the application of New Jersey law would impair

Pennsylvania's long settled application of the doctrine to preclude certain claims assignments. In

addition, Pennsylvania has a significant interest in applying its own laws to its citizens, including

Defendant. In light of these factors, this Court finds that Pennsylvania has the greater interest in

applying its law to the present issue and, accordingly, will apply Pennsylvania's champerty

doctrine to the underlying Assignment Agreement.

       Under Pennsylvania law, an assignment offends the public policy against champerty and

is unenforceable if the assignment provides for the institution of litigation by and at the expense

of a person who, but for the agreement, has no interest in the litigation, with the understanding that

his or her reward is to be a share of whatever proceeds the litigation may yield. Richette v.

Pennsylvania R.R., 187 A.2d 910, 918 (Pa. 1963). Thus, Pennsylvania's champerty doctrine

invalidates an assignment of claims "when the party involved: (1) has no legitimate interest in the

suit, but for the agreement; (2) expends his own money in prosecuting the suit; and (3) is entitled

by the bargain to share in the proceeds of the suit." Dougherty v. Carlisle Transp. Products, Inc.,

610 F. App'x 91, 93 (3d Cir. 2015) (quoting Frank v. Te Winkle, 45 A.3d 434, 438-39 (Pa. Super.

Ct. 2012)).



                                                 8
       Here, Plaintiff has proffered no interest in this litigation against Defendant Conrail beyond

that which he purportedly acquired by the assignment of claims by Steven Hyman, on behalf of

the LLCs. The assignment itself provides that Plaintiff is to finance the lawsuit with his own funds

and that he is entitled to share in the proceeds of the suit. These facts make this assignment fall

squarely within the applicable champerty doctrine; the assignment is, therefore, invalid.

Accordingly, Plaintiff lacks the standing to bring any claims against Defendant Conrail.

Consequently, Defendant's motion to dismiss is granted.


CONCLUSION

       For the reasons stated herein, the Assignment Agreement on which Plaintiff relies to

support his standing to assert the claims in this matter is invalid under the champerty doctrine. As

such, Defendant's motion to dismiss is granted. An Order consistent with this Memorandum

Opinion follows.



NITZA l QUINONES ALEJANDRO, J




                                                9
